Ragan, C.
Nancy Jennie May died in Lancaster county, leaving a paper purporting to be her last will and testament, in and by which she bequeathed $1,000 to the “African Mission under Bishop Taylor’s Jurisdiction.” This paper vms presented to the county court of said county for probate, and its probate resisted. Bishop Taylor, or some one acting for him, employed Messrs. Atkinson & Doty, attorneys and counsellors at law of the Lancaster county bar, 'to assist in the litigation which ensued over the “contest of .this will, The county court admitted the *138will to probate and the contestants appealed to the dis: trict court, where a judgment was rendered denying the will probate. Subsequently the county court appointed an administrator for the estate of Nancy Jennie May, and Atkinson & Doty filed in the county court a claim against the May estate for the services which they had rendered in the will contest proceedings. The county court disallowed the claim and Atkinson & Doty appealed to the district court, which also rendered a judgment disallowing their claim, and they have filed a petition in error here to review this judgment of the district court.
The judgment of the district court was right. The estate of a decedent is not liable to an attorney for services rendered by him for and at the request of a legatee named in the decedent’s will in a contest thereof. The judgment of the district court is
Affirmed.